Dear Chief Robison:
You have requested an opinion of this office regarding tax receipts from areas which were removed from the assessment rolls of Caddo Fire District Three (the "District") following annexation of those areas by the City of Shreveport. Specifically, you ask:
     "May a fire protection district renew maintenance and operation taxes by election in areas which have been annexed by a municipality when the municipality and the fire protection district have not entered into a contract granting the municipality the exclusive jurisdiction to serve the annexed area?"
In our opinion, a fire protection district that has not contracted with the annexing municipality can renew its taxes for the areas annexed, as long as the election is held throughout the district, including the annexed areas, and the voters approve the tax renewal.
This question was addressed by this office in Attorney General's Opinion No. 92-296, copy enclosed.  That opinion quotes R.S.33:221, relative to contracts between municipalities and special service districts when both have the right to provide service to a particular area.  In pertinent part the opinion states:
     "By providing municipalities and service districts with a right to contract, the legislature has recognized that in absence of a contract granting jurisdiction to the municipality, the districts have the right to provide services (and levy taxes) in annexed area.
* * *
     ". . . it is only when the municipality and the special service district enter into a contract and agree that the municipality will have exclusive jurisdiction to serve the annexed area that the district must cease levying maintenance taxes therein . . .".
Trusting the above information adequately responds to your request, I am,
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/193n
cc:  Dannye Malone Caddo Parish Attorney